t c memo united_states tax_court estate of natalie m leichter deceased steven leichter co-special administrator and jeffrey l leichter co-special administrator petitioner v commissioner of internal revenue respondent docket no filed date walter joseph tribbey iii for petitioner david r jojola for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure federal estate_tax deficiency for the estate of natalie m leichter the estate this deficiency derives from respondent’s determination that the fair_market_value of harlee international inc a closely_held_corporation was dollar_figure instead of the - - dollar_figure reported as its fair_market_value on the estate’s tax_return the sole issue for our consideration is the fair_market_value of harlee international inc on date the date of decedent’s death findings_of_fact decedent natalie leichter was a resident of los angeles california at the time of her death on date decedent’s spouse harvey a leichter died approximately months earlier during date decedent died testate and was survived by two sons jeffrey l leichter and steven f leichter steven leichter resided in walnut california at the time the estate’s petition was filed among other things the estate included all of the outstanding common_stock of harlee international inc harlee at the time of decedent’s death harllee was a california corporation which had elected s_corporation status for federal tax purposes harlee had big_number shares outstanding and was a wholesale_distributor of futon frames harlee was founded in by harvey leichter it began as a small importer and distributor of industrial fasteners imported from asia initially harlee operated out of the leichter residence in the mid-1980s harllee entered into the business of the wholesale ' the parties’ stipulations of facts are incorporated herein by this reference distribution of waterbed frames and vinyl liners aftera decline in the waterbed market and approximately years before his death harvey leichter became involved in the re-emerging futon market through his overseas contacts harvey leichter sought out asian companies that could manufacture futon frames according to photographs and samples provided by harlee harlee dealt directly with representatives who in turn were responsible for locating foreign companies and maintaining accounts with them harlee did not have contractual relationships with the asian manufacturers shortly before decedent’s death harlee’s contractual relationship with two representatives ended one manufacturer was taken over by harlee’s competitor and another was closed as a result of embezzlement as of decedent’s date of death harlee was still in a period of transition from the waterbed to the futon market harlee’s product line consisted of approximately 60-percent futon-related items and 40-percent waterbed-related items of harlee’s futon products line nearly percent were metal fastener and liner products manufactured in taiwan the remaining percent were futon frames from three different manufacturers in indonesia q4e- the use of asian suppliers kept costs low but subjected harlee to concerns such as a 3-to-4 month order or lead time additional delays during the asian rainy season the possibility of political unrest that stopped and or substantially decreased production and approximately percent defective inventory for these reasons harlee maintained at least to months of inventory at all times however during two of harlee’s biggest seasons christmas and spring which coincide with the asian rainy season inventory was increased beyond the to months standard harlee was increasing its inventory at the time of decedent’s death at the time of decedent’s death harlee conducted business from leased premises in corona california because the building had become too small for harlee’s needs and the lease was about to expire harlee leased new premises beginning on date harlee was exposed to competition by similarly sized companies on a national level its customer base consisted of approximately customers including retail stores distributors and manufacturers although most of the customers were retail stores the distributors generated the largest amount of revenue once a distributor became sufficiently large enough to import products directly it would cut out the middleman such as harlee sometimes harlee remained involved as an agent for - - the distributors and received a to 5-percent commission instead of the normal 30-percent profit due to a large turnover harlee continually needed to and did generate new customers prior to his death in date harvey leichter was harlee’s president and primary salesman generating to percent of all sales decedent was harlee’s bookkeeper aside from them the management team consisted of james woll general manager in charge of new product development and james seltzer assistant to the president altogether harlee had a workforce consisting of to employees between harvey leichter’s death in date and decedent’s death in october of that same year the workforce remained constant except that decedent became president for the years preceding decedent’s death through harlee had total sales of dollar_figure dollar_figure dollar_figure and dollar_figure respectively in each of the years preceding death harlee’s sales increased more than percent from the prior year for that same period harlee’s cost_of_goods_sold averaged in the mid-to-high 70-percent range in relation to total sales and its operating_expenses averaged approximately percent of total sales harlee’s adjusted_net_income for the years preceding decedent’s death was generally increasing as follows dollar_figure dollar_figure dollar_figure and dollar_figure -- - similarly for federal tax purposes harlee reported generally increasing amounts of ordinary_income culminating in dollar_figure for its taxable_year steven leichter worked for years at harlee until decedent fired him in date consequently he was not involved with harlee for the approximately to months preceding his parents’ deaths steven leichter returned to harlee shortly after decedent’s death and assumed responsibility for the day-to- day operations jeffrey leichter resided in detroit lakes minnesota at the time of decedent’s death jeffrey leichter was nominated in decedent’s will to act as her executor and as such was issued letters of special administration on date on the same date the estate filed a petition seeking to probate the date will and the date first codicil in her first codicil decedent disinherited her son steven leichter consequently a dispute arose between the two sons concerning the distribution of the estate in particular the dispute concerned decedent’s predeceased spouse’s estate and the first restatement of the date leichter family_trust on date a settlement agreement and mutual release settlement agreement was filed with the probate_court reflecting that a settlement had been reached between jeffrey and - j- steven leichter among other things the settlement agreement provided that the trust shall distribute to steven a one hundred percent of the stock in harlee big_number shares b the sum of dollar_figure in cash sic steven shall assign his interest in decedent’s individual_retirement_account to jeffrey steven shall also release any claims he may have for any portion of decedent’s estate on date the superior court appointed joseph d bua as probate referee to appraise and inventory the estate mr bua filed such appraisal and inventory of the estate with the superior court on date the filed documents reflected that the harlee stock was inventoried and appraised at dollar_figure decedent’s individual_retirement_account was valued for federal estate_tax purposes at dollar_figure on october and date the estate filed with the superior court a waiver of first and final account anda first supplement to the waiver of first and final account respectively on date the superior court ordered that the outstanding_stock in harlee appraised at dollar_figure was to be distributed to steven leichter on date - - steven leichter acknowledged receipt of the distribution of the harlee stock on date day before the estate_tax_return was due the estate requested a 6-month extension until date the request was granted and the estate’s tax_return was timely filed the return reflected that the unit value of the big_number shares of harlee which represented all of the issued and outstanding_stock was dollar_figure for a total value of dollar_figure because the value of harlee stock exceeded percent of the adjusted_gross_estate the estate elected the sec_6166 benefit of paying dollar_figure of estate_tax in installments over years the dollar_figure reported value stems from an appraisal report dated date it was prepared by lawrence f sherman of win corporate finance inc who was hired by the estate to value the business in his valuation of harlee sherman appraisal mr sherman relied on harlee’s date interim financial statement this statement reflected that a dollar_figure note payable by harlee to the leichter family_trust had been converted to equity on or before decedent’s date of death the note payable had shown an annual interest rate of unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure - - percent which was payable monthly if the interest was not paid the amount of interest became part of the principal and was compounded the note payable had been secured_by a security_interest in substantially_all of harlee’s assets and had been recorded by harlee as a current_liability approximately years later and during the examination of the estate’s tax_return the estate’s attorneys arranged a meeting with mr sherman and senior management at harlee to review and discuss the sherman appraisal one week later mr sherman wrote a letter to one of the estate’s representatives claiming that he had made an error on the sherman appraisal he explained that during the meeting last week new information was presented to me that was not considered in the sherman appraisal in mr sherman stated that his error resulted from a misunderstanding as to inventory policy and existing liabilities a statutory_notice_of_deficiency was issued to the estate on date opinion we consider here the fair_market_value of a closely_held_business and whether any discount is appropriate the estate reported harlee’s fair_market_value at dollar_figure based on an appraisal that was attached to its estate_tax_return respondent initially determined that the fair_market_value was dollar_figure in -- - the statutory_notice_of_deficiency based on its expert’s report respondent for purposes of trial contends that the fair_market_value was dollar_figure the estate for purposes of trial contends that the appraisal relied upon for purposes of the estate_tax_return was erroneous or flawed and that the fair_market_value is at most dollar_figure at trial both sides to this controversy offered witnesses supporting their respective positions property includable in a decedent’s gross_estate is generally included at its fair_market_value on the date of death sec_2031 sec_20_2031-1 estate_tax regs fair_market_value is a factual determination and the trier of fact must weigh all relevant evidence of value and draw appropriate references 323_us_119 304_us_282 87_tc_892 to determine the value of an unlisted stock an actual arm’ s-length sale of a similar stock within a reasonable_time before or after decedent’s date of death is indicative of its fair_market_value 87_tc_78 in the absence of arm’s-length sales fair_market_value represents the price that a hypothetical willing buyer would pay a hypothetical willing seller both persons having reasonable knowledge of all relevant facts and neither person compelled to buy or sell 92_tc_312 it is implicit that the buyer and seller would aim to maximize profit and or minimize cost in the setting of a hypothetical sale 823_f2d_483 11th cir affg tcmemo_1985_595 94_tc_193 therefore we consider the view of both the hypothetical seller and buyer 644_f2d_1282 9th cir affg 71_tc_235 in this case the estate reported harlee’s value to be dollar_figure on its estate_tax_return for purposes of this controversy the estate contends that the value is at most less than one-half of the amount it reported a valuation amount reported on a taxpayer’s return is a deemed admission estate of hall v commissioner supra pincite the estate argues that the sherman appraisal upon which the estate relied in filing its estate_tax_return was erroneous specifically the estate contends that the appraisal by mr sherman inferred mistakenly that he had interviewed the decedent stated alternatively in different paragraphs on the same page that the estate to be valued was of mrs lee leichter or of mr harvey leichter reported that decedent’s date of death was date when it was date determined that the working_capital was excessive without considering the nature of the business and did not take into account dollar_figure of liabilities we note that decedent and her husband died within a short time of each other furthermore most of the errors complained of by the estate are orthographic while they might reflect that mr sherman’s appraisal needed proofreading they do not show that the value is erroneous as for the posited errors which appear to be more substantive in nature again they do not show that the value itself is erroneous the purported dollar_figure in liabilities was unknown and unforeseeable at the time of decedent’s death and cannot be used for valuation purposes see eg estate of busch v commissioner tcmemo_2000_3 furthermore despite the estate’s claim it does not appear that mr sherman overstated by dollar_figure the amount of excess working_capital in fact his valuation of excess working_capital appears reasonable and was approximately dollar_figure lower than that of respondent’s expert contrary to the estate’s contentions the record is replete with evidence that the value reported on the estate_tax_return was correct for instance in probate litigation between the decedent’s two sons jeffrey and steven leichter settled the dispute based upon a dollar_figure value of harlee determined by a probate referee who was an independent party appointed by the court moreover respondent’s expert arrived at a value that was a mere dollar_figure or percent more than reported on the estate_tax_return in reaching our holding on the fair_market_value of harlee we consider the expert witnesses’ reports it is within this court’s discretion to evaluate the cogency of their conclusions and opinions 838_f2d_330 9th cir affg on this point and revg on another ground tcmemo_1986_318 this court evaluates opinions of experts in light of each expert’s demonstrated qualifications and the evidence in the record 110_tc_530 and cases cited therein accordingly this court may accept or reject all or part of an expert’s opinion id for purposes of supporting a substantially lower value than reported the estate offered two experts one valuing harlee at dollar_figure and the other at dollar_figure respondent offered one expert who valued harlee at dollar_figure while neither party offered mr sherman who valued harlee at dollar_figure for purposes of the estate_tax_return the sherman appraisal itself is part of the record mr burdette garvin was hired by the estate for litigation purposes and opined that the value of harlee was dollar_figure as of date although mr garvin seemed to have working -- knowledge of the market for this type of business his appraisal approach and methodology are weak in several respects as an example for adjusted book_value mr garvin improperly included the dollar_figure note payable as of decedent’s date of death that note payable had already been converted to equity consequently it was not a liability of harlee and mr garvin’s adjusted book_value should have been substantially larger in arriving at book_value mr garvin increased other noncurrent liabilities by approximately dollar_figure from october to date mr garvin attributes this increase to something he denominates as negative goodwill negative goodwill has been defined as a phenomenon which occurs when the purchase_price of a business is less than its book_value see 686_fsupp_680 n d t1l1l affd 881_f2d_1417 7th cir in that regard mr garvin had already discounted harlee’s assets substantially for soft inventory and doubtful accounts moreover he provided no viable reason for further reductions for negative goodwill mr garvin employed established valuation methodologies discounted earnings method guideline company method and industry market ratios method however he duplicated the while this point was conceded by the estate on brief the estate did not address the change in book and adjusted book_value amounts -- - discounts applied for instance he discounted for the loss of harvey leichter in all three methods and after weighing all three he discounted again for lack of marketability we found this to be an attempt to discount for the same reasons he discounted the values initially for that reason among others we guestion whether his report can be relied upon significantly mr garvin fails to explain his reasons for not including a pure liguidation analysis as part of his report in effect mr garvin is opining that harlee is worth substantially less than its liquidation value he fails to explain why the hypothetical seller would choose not to liquidate when he concludes that the going_concern_value is less than the value of its assets ’ mr john mccallum was hired by the estate for litigation purposes and opined that the value of harlee was dollar_figure as of date in reviewing mr mccallum’s report we find that his conclusions and analysis are brief and cursory in nature for instance while acknowledging in the appraisal that his date of valuation wa sec_2 months after decedent’s date of death mr mccallum merely states that this date is appropriate mr mccallum’s observations as to conditions of harlee is less than sentences mr mccallum provides no the estate points out that steven leichter wanted to continue the family business and felt an obligation to the employees however we can only consider the motivations of a hypothetical seller or buyer not those of steven leichter - explanation of the leichters’ role at harlee in concluding that a 15-percent discount should be applied for the lack of continuity of management we accord no weight to mr mccallum’s report because of the lack of adequate explanations in support of his conclusions mr john thomson was hired by respondent for litigation purposes and he opined that harlee’s value was dollar_figure as of date--an amount less than respondent’s original determination of dollar_figure primarily mr thomson used two methods in arriving at his value through the market approach he compared harlee to five publicly traded firms discounted the value of harlee to match more accurately the comparables to the subject and added both a 15-percent control premium and an excess working_capital value of dollar_figure through the income_method mr thomson forecasted harlee’s sales for the subsequent years and used a net discounted cashflow method to value those sales at present_value in so doing mr thomson looked at harlee’s previou sec_5 years of operation and then discounted the future cashflow by percent mr thomson’s methodology was within reasonable range and his conclusions were adequately supported by the facts in the record mr thomson’s dollar_figure value was in harmony with the dollar_figure value arrived at by the probate referee and the dollar_figure value reported by the estate on its estate_tax_return however we did find some weakness in his approach ie the fact that he chose guideline companies that even in his own opinion were not similar to harlee in arguing for a lower value of harlee the estate continually attempted to shift our focus to the rate of return expected by a hypothetical buyer of harllee however we cannot overlook the fact that a hypothetical seller would not sell harlee valued as a going concern if a substantially larger amount could be realized by means of harlee’s liquidation further harllee had an established record of past earnings which belies the estate’s position we hold that the includable value of harlee on date was dollar_figure the value reported on the estate of natalie leichter’s estate_tax_return to reflect the foregoing decision will be entered under rule
